DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the invention of Group I, claims 1-11, in the reply filed on 06/30/2021 is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Status
Claims 1-24 are pending in this US patent application. Claims 12-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/30/2021.
Claims 1-11 are currently under examination and were examined on their merits.

Information Disclosure Statement
The information disclosure statements filed in this application have been received and considered.

Claim Interpretation
The instant claims are drawn to a method “for treating hypertension in a subject, or for reducing development of hypertension in a subject,” comprising the administration of particular cells to the subject. This statement in the preamble represents the intended use of the claimed method. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP § 2111.02. As such, any prior art that reads on the positively recited administration step of claim 1 will be interpreted to read on the entirety of claim 1, as well as on claims 2-3, which only recite limitations of the intended use limitation of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olofsson et al., J. Immunol. 194(1 Suppl): 65.22 (1 May 2015), as evidenced by Moore et al., Cancer Immunol. Immunother. 58: 719-728 (2009).


Moore teaches that Jurkat T cells are CD4+ (see entire document, including page 720, right column, paragraph 2). As such, the Jurkat T cells of Olofsson are inherently CD4+, as recited in instant claim 1.

Therefore, claims 1-3 and 6-7 are anticipated by Olofsson and are rejected under 35 U.S.C. 102(a)(1).

Allowable Subject Matter
Claims 4-5 and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The closest prior art to claims 4-5 and 8-11 is found in the teachings of Olofsson, as discussed above. However, Olofsson does not teach or suggest the limitations of 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        09/16/2021